Exhibit 10.2

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

 

 

 

 

 

OPERATING AND MAINTENANCE AGREEMENT

 

among

 

BKEP MATERIALS, L.L.C., BKEP TERMINALLING, L.L.C., and
BKEP ASPHALT, L.L.C.

 

and

 

ERGON ASPHALT & EMULSIONS, INC.

 

Dated: August 1, 2020

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

OPERATING AND MAINTENANCE AGREEMENT

 

This Operating and Maintenance Agreement (this “Agreement”) is entered into as
of August 1, 2020 (the “Effective Date”), by and among BKEP Materials, L.L.C., a
Texas limited liability company (“BKEP Materials”), BKEP Terminalling, L.L.C., a
Texas limited liability company (“BKEP Terminalling”), BKEP Asphalt, L.L.C., a
Texas limited liability company (“BKEP Asphalt” and, together with BKEP
Materials and BKEP Terminalling, the “Owners”), as owners of the Facilities, and
Ergon Asphalt & Emulsions, Inc., a Mississippi corporation (“Operator”), as
contract operator of the Facilities. The Owners and Operator are each referred
to herein individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, pursuant to the terms of this Agreement, the Owners desire to have
Operator provide, and Operator desires to provide, certain operation and
maintenance services with respect to the Facilities.

 

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:

 

Article 1.
DEFINITIONS AND CONSTRUCTION

 

1.1     Definitions. For purposes of this Agreement, including the foregoing
recitals and all Exhibits attached hereto, capitalized terms used herein and not
otherwise defined shall have the meaning set forth below:

 

“Additional Capital Maintenance Project” is defined in Section 5.6(a).

 

“Additional O&M Services” is defined in Section 5.1(b).

 

“Affiliate” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party, (ii) is directly or indirectly controlled by
such Party or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party. For this purpose, “control” of any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any Person, whether
through the ownership of a majority of equity interests or voting power or
control in fact of the Person or otherwise. For purposes of this Agreement, the
Owners and their respective direct and indirect subsidiaries and parent entities
shall not be deemed to be Affiliates of Operator and its parent company or its
and their direct and indirect subsidiaries.

 

“Agreement” is defined in the preamble.

 

 

 

--------------------------------------------------------------------------------

 

 

 

“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, or decree of any Governmental Authority and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement by any Governmental Authority, in each case applicable to
the Party at issue and as amended or modified from time to time.

 

“Barrel” means 42 Gallons.

 

“Base O&M Services” is defined in Section 5.1(a).

 

“Business Day” means a day on which banks are open for general commercial
business in New York, New York.

 

“Commencement Date” is defined in Article 2.

 

“Confidential Information” is defined in Section 14.1.

 

“Contract Year” means a period of 365 consecutive days commencing on the
Commencement Date and each successive period of 365 consecutive days during the
Term of this Agreement with the exception of any Contract Year in which February
has 29 days when the period will be 366 consecutive days.

 

“CT” means the prevailing time in the Central Time zone.

 

“Customer Contracts” is defined in Section 5.11.

 

“Default” or “Event of Default” means an occurrence of the events or
circumstances described in Section 12.1.

 

“Defaulting Party” is defined in Section 12.1(a).

 

“Disclosing Party” is defined in Section 14.1.

 

“Discretionary Capital Costs” is defined in Article 9.

 

“Discretionary Capital Project” is defined in Article 9.

 

“Effective Date” means the date first written above, upon which this Agreement
becomes binding upon and enforceable against the Parties.

 

“Extension Term” is defined in Article 2.

 

“Facilities” means the facilities set forth in Exhibit D.

 

“Force Majeure” means (i) strikes, lockouts or other industrial disputes or
disturbances, (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, thefts,
insurrections, riots, civil disturbances or sabotage, (iii) acts of nature,
landslides, severe lightning, earthquakes, fires, tornadoes, hurricanes, storms,
and warnings for any of the foregoing which may necessitate the precautionary
evacuation or shut-down of pipelines, trucks, docks, loading and unloading
facilities storage tanks or other related facilities, floods, washouts, freezing
of machinery, equipment, or lines of pipe, inclement weather that necessitates
extraordinary measures and expense to construct facilities or maintain
operations, tidal waves, perils of the sea and other adverse weather conditions
or unusual or abnormal conditions of the sea or other water, (iv) arrests and
restraints of, or other interference or restrictions imposed by, Governmental
Authorities (either civil or military and whether legal or de facto or
purporting

 

 

2

--------------------------------------------------------------------------------

 

 

 

to act under Applicable Law or otherwise), necessity for compliance with any
court order, or any Applicable Law promulgated after the date hereof by a
Governmental Authority having or asserting jurisdiction, embargoes or export or
import restrictions, expropriation, requisition, confiscation or
nationalization, (v) epidemics or quarantine, explosions, electric power
shortages, (vi) breakage or accidents to equipment, machinery, plants,
facilities, lines of pipe or trucks or vessels, which were not reasonably
foreseeable and which were not within the control of the Party claiming
suspension of its obligations under this Agreement pursuant to Article 10 and
which by the exercise of reasonable due diligence such Party is unable to
prevent or overcome, or (vii) any other causes, whether of the kind enumerated
above or otherwise, which were not reasonably foreseeable, and which are not
within the control of the Party claiming suspension of its obligations under
this Agreement pursuant to Article 10 and which by the exercise of reasonable
due diligence such Party is unable to prevent or overcome. Such term will
likewise include, in those instances where either Party is required to obtain
servitudes, rights-of-way, grants, permits, or licenses to enable such Party to
fulfill its obligations under this Agreement, the inability of such Party to
acquire, or delays on the part of such Party in acquiring, at reasonable cost
and after the exercise of reasonable diligence, such servitudes, rights-of-way
grants, permits or licenses, and in those instances where either Party is
required to furnish materials and supplies for the purpose of constructing or
maintaining facilities to enable such Party to fulfill its obligations under
this Agreement, the inability of such Party to acquire, or delays on the part of
such Party in acquiring, at reasonable cost and after the exercise of reasonable
diligence, such materials and supplies. If any Owner or Operator is claiming a
suspension of its obligations under this Agreement pursuant to Article 10, any
of the above listed events or circumstances will constitute an event of Force
Majeure upon the first occurrence of the event or circumstance.

 

“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60°F in accordance
with the latest supplement or amendment to ASTM-IP petroleum measurement tables.

 

“Good Industry Practice” means the exercise of that degree of skill, care,
diligence, prudence and foresight that would reasonably and ordinarily be
expected from a good and prudent terminal operator in the location where the
applicable Facility is located engaged in the same type of undertaking under the
same or similar circumstances including with respect to permitting, engineering,
construction, environmental, safety, security and health, operations, repairs,
maintenance, labor and employment matters.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official, or other instrumentality of the United States, or
any state or political subdivision thereof, and including any governmental,
quasi-governmental or non-governmental body administering, regulating, or having
jurisdiction over the ownership, operation, maintenance, improvement, or use of
the Facilities.

 

“Increased Costs” is defined in Article 19.

 

“Indemnified Party” is defined in Section 11.2.

 

“Indemnifying Party” is defined in Section 11.2.

 

“Initial Term” is defined in Article 2.

 

 

3

--------------------------------------------------------------------------------

 

 

 

“Interest Rate” means the rate of 18% per annum or, if this rate is prohibited
by Applicable Law, then the highest rate allowed by Applicable Law.

 

“Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other disbursements).
The term also includes any liability that arises out of or is related to any
claim, proceeding, judgment, settlement or judicial or administrative order made
or commenced by any Third Party or Governmental Authority.

 

“Lien” means any lien, mortgage, privilege, charge, claim, or other encumbrance.

 

“Month” means a calendar month.

 

“Monthly Fee” is defined in Section 6.1.

 

“New Law” is defined in Article 19.

 

“Non-Defaulting Party” is defined in Section 12.1(a).

 

“O&M Services” is defined in Section 5.1.

 

“Operator” is defined in the preamble to this Agreement.

 

“Operator Default” means an Event of Default by Operator.

 

“Operator Resignation” is defined in Section 4.2(a).

 

“Owners” is defined in the preamble of this Agreement.

 

“Owner Removal” is defined in Section 4.2(b).

 

“Party” or “Parties” is defined in the preamble of this Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.

 

“Product” means those products that any Owner stores from time to time at any of
the Facilities.

 

“Receiving Party” is defined in Section 14.1.

 

“Released Party” is defined in Section 13.3(d).

 

“Releasing Party” is defined in Section 13.3(d).

 

“Regulatory Approvals” means all permits, licenses, approvals, and
authorizations required to be obtained from any Governmental Authority in
connection with the ownership, operation, maintenance, improvement, or use of
the Facilities, all as from time to time amended or replaced.

 

 

4

--------------------------------------------------------------------------------

 

 

 

“Replacement Designee” is defined in Section 4.3.

 

“Term” is defined in Article 2.

 

“Third Party” means any Person other than Operator, the Owners or their
Affiliates.

 

“Third Party Claim” is defined in Section 11.4.

 

1.2     Interpretation.

 

 

(a)

All references in this Agreement to Exhibits, Articles and Sections refer to the
corresponding Exhibits, Articles and Sections of or to this Agreement, unless
expressly provided otherwise. All headings herein are intended solely for
convenience of reference and shall not affect the meaning or interpretation of
the provisions of this Agreement.

 

 

(b)

All Exhibits to this Agreement are attached hereto and by this reference
incorporated herein for all purposes.

 

 

(c)

Unless expressly provided otherwise, the words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof,” and words of similar import, refer to this
Agreement as a whole and not to any particular Section. The words “this Article”
and “this Section,” and words of similar import, refer only to the Article or
Section hereof in which such words occur. The word “including” as used herein
means “including without limitation” and does not limit the preceding words or
terms.

 

 

(d)

The Parties acknowledge that they and their counsel have reviewed and revised
this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

 

 

(e)

Reference to the singular includes a reference to the plural and vice versa.

 

 

(f)

References to all dollars in any form shall be a reference to the lawful
currency from time to time of the United States of America.

 

 

(g)

Unless the context otherwise requires, any reference to a statutory provision is
a reference to such provision as amended or re-enacted or as modified by other
statutory provisions from time to time and includes subsequent legislation and
regulations made under the relevant statute.

 

 

(h)

References to a Person shall include that Person’s successors and permitted
assigns, and words denoting natural persons shall include any other Person.

 

 

5

--------------------------------------------------------------------------------

 

 

 

Article 2.
TERM OF AGREEMENT

 

The initial term of this Agreement (the “Initial Term”) begins on August 1, 2020
(the “Commencement Date”) and, subject to the terms of this Agreement, shall
continue until December 31, 2025, unless extended as hereinafter provided. At
the end of the Initial Term and each Extension Term, as applicable, this
Agreement shall automatically be extended for an additional one-year term (the
“Extension Term”) unless cancelled by a Party by delivering notice to the other
Parties not less than 365 days prior to the end of the Initial Term or the
current Extension Term, as applicable. The Initial Term together with each
Extension Term shall collectively be referred to as the “Term”.

 

Article 3.
COMPLIANCE WITH APPLICABLE LAWS

 

3.1     Compliance With Laws. Each Party shall, in the performance of its duties
under this Agreement, comply in all material respects with all Applicable Laws.
Each Party shall maintain the records required to be maintained by Applicable
Laws and shall make such records available to the other Party upon request.

 

3.2     Reports. All reports or documents rendered by either Party to the other
Party shall, to the best of such rendering Party’s knowledge and belief,
accurately and completely reflect the facts about the activities and
transactions to which they relate. Each Party shall promptly notify the other
Party if at any time such rendering Party has reason to believe that the records
or documents previously furnished to such other Party are not or are no longer
accurate or complete in any material respect.

 

Article 4.
ENGAGEMENT OF OPERATOR

 

4.1     Engagement. The Owners hereby engage Operator, and Operator hereby
accepts such engagement, to operate and maintain the Facilities under the terms
and conditions of this Agreement and in accordance with Good Industry Practices.
Operator shall have no authority to enter into any agreement for the provision
of storage or terminalling services at the Facilities on its own behalf or on
behalf of any Owner or any other Person.

 

4.2     Resignation or Removal of Operator.

 

 

(a)

Operator may resign as operator and terminate this Agreement in whole or as to
any individual Facility at any time (an “Operator Resignation”) by giving
written notice thereof to the Owners and, unless otherwise agreed by the Owners,
such resignation shall be effective on the date that is the earlier of (a) the
end of the twelfth full Month from the date of notice of an Operator
Resignation, and (b) the date the applicable Owner or its Replacement Designee
takes over the applicable O&M Services at the Facility or Facilities, as
applicable, subject to such Operator Resignation.

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

(b)

In the event that the applicable Owner’s customer is no longer utilizing a
Facility or if there is a material change to the O&M Services required at a
Facility that Operator cannot provide or that results in the Owners no longer
requiring the O&M Services with respect to such Facility, the Owners may remove
Operator as operator and terminate this Agreement as to the applicable Facility
(an “Owner Removal”) by giving written notice thereof to Operator. Unless
otherwise agreed by Operator, such removal shall be effective on the date that
is the earlier of (a) the end of the twelfth full Month from the date of notice
of an Owner Removal, and (b) the date the applicable Owner or its Replacement
Designee takes over the applicable O&M Services at the Facility or Facilities,
as applicable, subject to such Owner Removal.

 

 

(c)

The Owners may remove Operator from providing O&M Services in respect of all or
any portion of the Facilities following an Operator Default on 30 days’ written
notice to Operator if such default remains uncured at the end of such 30-day
period.

 

 

(d)

Upon any removal or resignation of Operator or any termination of this Agreement
prior to the expiration of the Term, Operator shall use reasonable commercial
efforts to assign all Regulatory Approvals held in Operator’s name to the
applicable Owner (or such Owner’s Replacement Designee, if applicable) to the
extent such Regulatory Approvals are assignable in accordance with Applicable
Laws.

 

4.3     Selection of Successor Operator. Upon the resignation or removal of
Operator under this Agreement or any termination of this Agreement prior to the
expiration of the Term, any Owner may assume operations of the Facilities or
appoint a replacement operator (the “Replacement Designee”).

 

4.4     Continuance of Performance. If any Owner elects to remove Operator or
terminate this Agreement as to a particular Facility after the occurrence of an
Operator Default or upon an Operator Resignation, Operator shall (a) cooperate
with such Owner and any Replacement Designee to ensure an orderly transition of
the responsibility for the operation and maintenance of the Facilities and (b)
continue to perform all of its duties, responsibilities, and obligations
hereunder until 7:00 A.M. CT on the earlier of (i) the end of the twelfth full
Month from the date of such Owner’s notification to Operator of its election to
remove Operator or to terminate this Agreement, as applicable, or the date of
notice of an Operator Resignation, and (ii) the date such Owner or its
Replacement Designee takes over such duties, responsibilities, and obligations
to perform the applicable O&M Services.

 

4.5     Independent Contractor. Notwithstanding anything else in this Agreement
to the contrary, Operator shall perform and execute the provisions of this
Agreement as an independent contractor. Neither Operator nor its employees,
subcontractors, or agents shall be deemed to be, or hold themselves out as, the
agent, servant, or employee of any Owner with authority to bind any Owner to any
obligation or liability assumed or incurred by Operator as to any Third Party.
Operator shall have the right to engage on its own behalf independent
contractors to provide the O&M Services required hereunder; provided, however,
that Operator shall not have the right to engage on its own behalf independent
contractors to provide services related to the Discretionary Capital Costs
without the prior written consent of the Owners (which shall not be unreasonably
withheld).

 

 

7

--------------------------------------------------------------------------------

 

 

 

Article 5.
O&M SERVICES

 

5.1     O&M Services. During the Term of this Agreement, Operator shall provide
the following operating and maintenance services (the “O&M Services”) in
accordance with Good Industry Practices and all Applicable Laws:

 

 

(a)

Base O&M Services. Operator shall provide the services described in Exhibit A
(the “Base O&M Services”) for the operation, maintenance, measurement and repair
of the Facilities.

 

 

(b)

Additional O&M Services. Upon any Owner’s prior written request, and subject to
Operator’s approval, Operator may provide certain additional operating and
maintenance services (the “Additional O&M Services”), in accordance with the
terms of this Agreement.

 

5.2     Employees and Contractors. The number of employees used by Operator in
performing O&M Services hereunder, their selection, and the hours of labor and
the compensation for services performed shall be determined by Operator
consistent with Good Industry Practices, and all such employees or contractors
shall be the employees or contractors of Operator.

 

5.3     Additional O&M Services. From time to time, the Owners may request
Additional O&M Services to be completed by Operator. Such requests shall be in
writing and, if Operator agrees to provide such Additional O&M Services, the
Parties shall negotiate in good faith to contract for the provision of any such
services and any adjustment to the Monthly Fee or other compensation due to
Operator in consideration of such Additional O&M Services.

 

5.4     Discharge of Obligations. Operator shall pay, as and when they become
due and payable, all accounts of contractors and suppliers and wages and
salaries for the O&M Services rendered or performed hereunder, and for materials
supplied on, to or in respect of the Facilities or in connection with the O&M
Services provided under this Agreement, and shall keep the Facilities free from
Liens resulting therefrom.

 

5.5     Access to Maintenance Records and Facilities. The Owners and their
respective agents and representatives shall have the right to access the
Facilities, and Operator shall not prevent Owners’ access to any portion of the
Facilities, including all buildings, docks, rail yards, storage tanks and other
equipment located at such Facilities. The Owners’ right and those of their
authorized representatives to inspect the Facilities will be exercised by the
Owners in a way that will not unreasonably interfere with or diminish Operator’s
operation of the applicable Facility.

 

5.6     Maintenance Costs.

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

(a)

As to all maintenance and repair projects associated with (a) tank foundations,
tank shells, tank roof, tank floor, and insulation; (b) dikes, containment areas
and security fencing; (c) scales; (d) rail spurs, docks, and dredging, if
applicable; (e) heaters and boilers; (f) buildings and HVAC; (g) motor control
center, motor starters (including VFD); (h) pumps; (i) mills; and (j) tank gauge
systems to be performed as part of the O&M Services, unless otherwise agreed in
writing, Operator shall assume the costs thereof up to $50,000 without
adjustment to the Monthly Fee or reimbursement by any applicable Owner. In the
event that Operator reasonably believes the costs of any aforementioned project
would exceed $50,000 (each, an “Additional Capital Maintenance Project”) then
Operator shall obtain quotes for such Additional Capital Maintenance Project and
submit a proposal on the form set forth on Exhibit H to the applicable Owner for
such work, along with the applicable quotes, prior to undertaking or contracting
for any such work. Operator shall not undertake any Additional Capital
Maintenance Project without the prior written approval of the applicable Owner,
such approval not to be unreasonably withheld, conditioned or delayed.

 

 

(b)

Following the satisfactory completion of any Additional Capital Maintenance
Project, Operator shall include in the Monthly Invoice the costs incurred in the
performance of the Additional Capital Maintenance Project in excess of $50,000,
along with supporting documentation of such costs.

 

 

(c)

Except as set forth in Section 5.6(a), no work associated with the repair and
maintenance of the Facilities, including the annual maintenance and retooling of
the mills, tank cleanings and/or inspection services shall be considered
Additional Capital Maintenance Projects, regardless of the cost thereof, and
such work shall be considered part of the O&M Services and the Parties agree and
acknowledge that Operator is compensated for such work via the Monthly Fee.

 

 

(d)

Notwithstanding anything herein to the contrary, Operator shall have no
financial obligations with respect to the repair and maintenance of any ring
wall defects at the Facility located in Halstead, Kansas.

 

5.7     Capital and Major Maintenance Plans. Without limiting the provisions of
Section 5.6, at least 30 days prior to the end of each calendar year, Operator
shall prepare and submit to the Owners for their approval a proposed annual
capital plan and a proposed major maintenance plan for the following calendar
year with respect to each of the Facilities. Each capital plan shall describe in
reasonable detail each proposed expenditure that is expected to exceed $50,000
and Operator shall keep the Owners apprised of any change to such capital plan
on a quarterly basis.

 

5.8     Operating Reports.

 

 

(a)

Operator shall furnish reports to the Owners in accordance with Exhibit F.

 

 

9

--------------------------------------------------------------------------------

 

 

 

 

(b)

Operator shall provide such additional information and reports to the Owners as
the Owners may reasonably request from time to time to allow the Owners to
comply with the Owners’ reporting obligations under its customer contracts for
use of the Facilities.

 

5.9     Quality and Quantity(a)     . All measurements of Product handled
hereunder shall be made in all respects in accordance with the applicable
American Petroleum Institute standards, and all quantities, however measured,
shall be (1) adjusted to volume equivalents at 60°F in accordance with Table No.
2 of the ASTM/IP Petroleum Measurements Tables D4311/4311M (as to asphalt and
polymer-modified asphalt) and Table B-1 of the Asphalt Emulsions Manufacturers
Association (as to asphalt emulsions), in each case as in effect at the time of
the measurement, or other applicable tables as accepted by Operator and the
Owners, and (2) converted into Tons on the basis of actual specific gravity at
60°F, in accordance with such table. All measurements shall be determined by
Operator, but the Owners or their authorized representatives may be present to
witness any measurements.

 

5.10     Title to and Custody of Product.

 

 

(a)

Pursuant to this Agreement exclusively, as between Operator and the Owners,
title to Product present at the Facilities shall remain with the applicable
Owner, or its applicable customer, at all times while Operator has custody of
such Product.

 

 

(b)

Operator shall have custody and risk of loss of each Owner’s Product beginning
when such Product passes the flange connection at the applicable Facility
between the delivering barge, vessel, tank truck or rail car and the Facility’s
receiving hose, if applicable, at the applicable Facility and ending when the
applicable Owner’s Product passes the last hard flange connection at the
applicable Facility into a barge, vessel, tank truck or rail car for delivery to
the applicable Owner, its applicable customer(s) or its other designees.

 

5.11     Coordination of Services(a)     . The Parties shall coordinate the
performance of the O&M Services so as to avoid any penalties and minimize costs
under the Owner’s customer contracts for the provision of terminalling and
storage services at the Facilities (the “Customer Contracts”); provided, however
in the event that Operator fails to perform the O&M Services pursuant to the
terms of this Agreement and the Owners incur, or could incur any penalties,
costs, or loss of revenue under the Customer Contracts arising out of Operator’s
failure to perform hereunder, then the applicable Owner may invoice Operator for
such penalties, costs, or loss of revenue and Operator shall remit such payment
to the applicable Owner within 30 days of the date of receipt of the applicable
invoice.

 

Article 6.
O&M FEES

 

6.1     Base O&M Services. During the Term, the Owners shall pay to Operator a
monthly fee for Base O&M Services (the “Monthly Fee”) as set forth on Exhibit G.

 

 

10

--------------------------------------------------------------------------------

 

 

 

6.2     Additional O&M Services. During the Term, the Owners shall pay Operator
for Additional O&M Services pursuant to the terms of this Agreement.

 

6.3     Monthly Invoices. The Owners shall pay the applicable Monthly Fee in
advance no later than the first day of each Month. Operator shall invoice the
Owners in arrears for all other fees on a monthly basis or upon the expiration
of a calendar year, as applicable. The monthly invoice delivered by Operator to
the Owners (the “Monthly Invoice”) shall be delivered substantially
contemporaneously with the monthly report specified in Section 5.8.

 

 

6.4     Fee Adjustment. All fees will escalate in accordance with the terms of
Exhibit B as to each of the Facilities.

 

6.5     Incremental Costs. In the event that there is a material change in the
Product or O&M Services hereunder and the provision of such O&M Services would
cause Operator to incur any incremental costs in providing the O&M Services,
then Operator and the applicable Owner will use their respective commercially
reasonable efforts to (a) agree on an increase to the Monthly Fee to account for
such incremental costs, which shall include a reasonable service surcharge
(which surcharge may include Operator’s cost of capital) in addition to the fees
to the extent not reimbursed by the applicable Owner pursuant to this Article 6,
or (b) otherwise modify this Agreement as necessary to reflect such cost
increase on such terms as are mutually agreed by the Parties.

 

Article 7.
PAYMENT OF O&M INVOICES

 

7.1     Payment. All fees and charges reflected in Operator’s invoices are due
and payable within 30 days of the date of receipt of the applicable invoice.
Payment must be made by electronic funds transfer of same day available federal
funds to the account and bank indicated on the applicable invoice. Invoices may
be sent by electronic mail or facsimile, at Operator’s option. Payments that are
not disputed and that are not made within the agreed or designated terms shall
bear interest at the Interest Rate. If the Owners dispute any portion of an
invoice, the Owners must pay the undisputed portion of the invoice. Overdue
amounts or disputed amounts that are resolved in favor of an Operator will
accrue interest at the Interest Rate from the date that payment is due until
paid in full and the Owners will pay all of Operator’s reasonable, out-of-pocket
costs (including reasonable attorneys’ fees and court costs) of collecting past
due payments and late payment charges. In the event that any Owner or any of its
Affiliates is obligated to pay or reimburse Operator or any of its Affiliates
for costs and expenses pursuant to the terms of any other contract or
arrangement between such Owner or any of its Affiliates, on the one hand, and
Operator and any of its Affiliates, on the other hand, then any fees and charges
payable by the Owners under this Agreement shall be without duplication of any
costs and expenses payable under any such other contract or arrangement.

 

 

11

--------------------------------------------------------------------------------

 

 

 

7.2     Other Statements. If any other amount is due from one Party to the other
hereunder, and if provision for the invoicing of that amount due is not made
elsewhere in this Agreement, then the Party to whom such amount is due shall
furnish a statement therefore to the other Party, along with pertinent
information showing the basis for the calculation thereof. Upon request, the
Party who issued a statement under this Section 7.2 shall provide reasonable
supporting documentation to substantiate any amount claimed to be due. Any
invoice issued pursuant to this Section 7.2 shall be due and payable, in fully
collected funds, on or before the later of (i) the last day of the Month that
the invoice was issued or (ii) 20 days following receipt of such invoice.

 

7.3     Custody of Funds. In the event that the Owners prepay for any Additional
O&M Services, Operator shall hold such funds for the account of the Owners for
the payment for such Additional O&M Services. Any such funds shall remain the
funds of the Owners until paid to the relevant third parties or service
providers.

 

Article 8.
UTILITIES; TAXES

 

8.1     Utilities; Permits.

 

 

(a)

Operator shall be responsible for acquiring and supplying all utilities
necessary for the provision of the O&M Services at the Facilities and shall
acquire such utilities in Operator’s name, provided, however, in the event that
any utilities must be acquired in any applicable Owner’s name, then Operator
shall coordinate with the applicable Owner to acquire such utility service and
reimburse such Owner for any costs of utilities required to provide the O&M
Services.

 

 

(b)

To Operator’s knowledge, the Regulatory Approvals listed on Exhibit E are all of
the material Regulatory Approvals required as of the Effective Date to operate
the Facilities. Operator shall use commercially reasonable efforts to obtain all
material Regulatory Approvals as may be required from time to time under
Applicable Laws in Operator’s name unless such Regulatory Approvals must be
maintained in the applicable Owner’s name. Upon expiration or earlier
termination of this Agreement (in whole or in part), Operator shall, to the
extent transferrable, assign the applicable Regulatory Approvals to the
applicable Owner.

 

8.2     Taxes. Operator shall be responsible for, and shall indemnify and hold
the Owners harmless from and against, all taxes, including but not limited to
sales, use, personal property and income (Operator’s) taxes generated from or
otherwise related to Operator’s provision of the O&M Services at the Facilities.

 

Article 9.
CAPITAL EXPENDITURES

 

To the extent that the Parties wish to undertake capital projects that do not
otherwise constitute O&M Services (a “Discretionary Capital Project”), any such
Discretionary Capital Project and the expenditures associated therewith (the
“Discretionary Capital Costs”) shall be approved and authorized in accordance
with this Article 9. Notwithstanding anything herein to the contrary, the Owners
shall have no liability for any Discretionary Capital Project or Discretionary
Capital Costs unless and until such costs are approved by the Owners in writing.
If either Party desires to undertake a Discretionary Capital Project, such Party
shall submit to the other Party, using substantially the form attached hereto as
Exhibit I, its recommendations along with a proposed capital budget for such
Discretionary Capital Project. The Parties shall mutually cooperate to optimize
any such project, including deciding whether Owner or Operator will manage such
project, and to minimize any Discretionary Capital Costs. The Parties shall
mutually agree in writing so as to determine the responsible Party for all
Discretionary Capital Costs with respect to any Discretionary Capital Project.

 

 

12

--------------------------------------------------------------------------------

 

 

 

Article 10.
FORCE MAJEURE

 

10.1     Event of Force Majeure. If either Party is unable to perform or is
delayed in performing, wholly or in part, its obligations under this Agreement,
other than the obligation to pay funds when due, as a result of an event of
Force Majeure or its resulting effects, that Party may be excused from such
performance by giving the other Party prompt written notice of any event that is
or could become an event of Force Majeure with reasonably full particulars
thereof. The obligations of the Party giving notice, so far as such obligations
are affected by the event of Force Majeure, will be suspended during, but not
longer than, the continuance of the event of Force Majeure beginning with the
time that the event first occurs. The affected Party must act with commercially
reasonable diligence to overcome or remedy the event of Force Majeure and resume
performance as quickly as reasonably practicable. Once the event of Force
Majeure is remedied, the affected Party shall notify the other Party that the
event of Force Majeure no longer affects such obligations. If Operator is
excused from providing O&M Services pursuant to this Agreement due to an event
of Force Majeure, the fees hereunder, not already due and payable, that are
directly affected by such Force Majeure event will be excused or proportionately
reduced, on a daily basis, for so long as Operator’s performance is excused due
to the event of Force Majeure.

 

10.2     Strikes and Labor Interruptions. The requirement that any Force Majeure
event be remedied with commercially reasonable diligence shall not require the
settlement of strikes, lockouts, or other labor difficulty by the Party claiming
excuse due to an event of Force Majeure contrary to its wishes.

 

 

10.3     Termination due to Force Majeure. If a Party is rendered unable to
perform by reason of an event of Force Majeure for a period in excess of 90
days, then the other Party may terminate this Agreement with respect to the
Facility or portion of the applicable Facility affected by such Force Majeure
event upon written notice to the other Party, but not as to any unaffected
Facility or portion of a Facility, as applicable.

 

Article 11.
LIMITATION ON DAMAGES; Indemnification

 

11.1     Limitation of Liability. EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS WITH RESPECT TO CLAIMS OF THIRD PARTIES, AND AS SET FORTH IN SECTION
5.11, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED TO DIRECT, ACTUAL
DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIFIC
PERFORMANCE, LOST PROFITS, DIMINUTION IN VALUE OR OTHER BUSINESS INTERRUPTION
DAMAGES, OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE
TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES ITS
DUTY TO MITIGATE DAMAGES HEREUNDER.

 

 

13

--------------------------------------------------------------------------------

 

 

 

11.2     Indemnity. Subject to Section 11.1, each Party (“Indemnifying Party”)
shall indemnify, defend, and hold the other Parties, their respective
Affiliates, and their respective employees, directors, officers, subcontractors,
representatives, agents and contractors (collectively, the “Indemnified Party”)
harmless from and against any and all Liabilities arising out of the
Indemnifying Party’s and its Affiliates’ and its and their respective employees,
subcontractors, directors, officers, representatives, and agents (i) actions or
inactions in connection with the performance of such Party’s obligations under
this Agreement, or (ii) failure to comply with Applicable Law with respect to
the sale, transportation, storage, handling or disposal of the Product, unless
and to such extent that such Liability results from the Indemnified Party’s
breach of this Agreement, negligence or willful misconduct, or failure to comply
with Applicable Law. Notwithstanding anything herein to the contrary, the
Parties and their respective Affiliates shall not be considered subcontractors
for purposes of this Section 11.2.

 

11.3     No Third Party Rights. The Parties’ obligations to defend, indemnify
and hold the other Parties harmless under the terms of this Agreement shall not
vest any rights in or be enforceable by any Third Party, whether a Governmental
Authority or private entity, nor shall they be considered an admission of
liability or responsibility for any purposes other than those enumerated in this
Agreement. The terms of this Agreement are enforceable only by the Parties and
their respective successors and permitted assigns, and no Third Party, including
any member of an Owner, shall have a separate right to enforce any provision of
this Agreement, or to compel any Party to comply with the terms of this
Agreement.

 

11.4     Notice. If any Indemnified Party receives notice of the assertion or
commencement of any claim or proceeding made or brought by any Person who is not
a Party to this Agreement or an Affiliate of a Party to this Agreement or a
representative of the foregoing (a “Third Party Claim”), the Indemnified Party
shall notify the Indemnifying Party as soon as practicable after receiving such
Third Party Claim and shall furnish to the Indemnifying Party the complete
details within its knowledge. Any delay or failure by the Indemnified Party to
give notice to the Indemnifying Party shall not relieve the Indemnifying Party
of its obligations except to the extent, if any, that the Indemnifying Party
shall have been materially prejudiced by reason of such delay or failure.

 

11.5     Claims. The Indemnifying Party shall have the right to assume the
defense, at its own expense and by its own counsel, of any Third Party Claim;
provided, however, that such counsel is reasonably acceptable to the Indemnified
Party. Notwithstanding the Indemnifying Party’s appointment of counsel to
represent an Indemnified Party, the Indemnified Party shall have the right to
employ separate counsel reasonably acceptable to the Indemnifying Party, and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if in the Indemnified Party’s reasonable judgment (i) the use
of counsel chosen by the Indemnifying Party to represent the Indemnified Party
would present such counsel with a conflict of interest or defenses that are
available to the Indemnified Party that are not available to the Indemnifying
Party or (ii) the Indemnifying Party shall not have employed counsel to
represent the Indemnified Party within a reasonable time after notice of the
institution of such Third Party Claim. If requested by the Indemnifying Party,
the Indemnified Party agrees to reasonably cooperate with the Indemnifying Party
and its counsel in contesting any claim or proceeding that the Indemnifying
Party defends, including, if appropriate, making any counterclaim or
cross-complaint. All reasonably incurred costs and expenses incurred in
connection with the Indemnified Party’s cooperation shall be borne by the
Indemnifying Party.

 

 

14

--------------------------------------------------------------------------------

 

 

 

11.6     Settlement. No Third Party Claim may be settled or compromised by (i)
the Indemnified Party without the consent of the Indemnifying Party or (ii) by
the Indemnifying Party without the consent of the Indemnified Party.

 

Article 12.
DEFAULT AND REMEDIES

 

12.1     Events of Default. A Party may terminate this Agreement during the Term
under the following circumstances:

 

 

(a)

A Party (the “Non-Defaulting Party”) may terminate this Agreement immediately
upon delivery of written notice to the other Parties in the event any other
Party (the “Defaulting Party”) fails to pay any sum owed by it to the
Non-Defaulting Party under this Agreement within 15 days of the delivery to the
Defaulting Party of a notice of default; provided, however, that no Party shall
have a right to terminate this Agreement under this Section 12.1(a) with respect
to any disputed amounts that remain outstanding in accordance with Section 7.1
of this Agreement.

 

 

(b)

The Parties may terminate this Agreement by execution of a written agreement
signed by authorized representatives of both Parties, in which event the
termination shall be effective on the date specified in such agreement.

 

 

(c)

Either Operator, on the one hand, or the Owners, on the other hand, may
terminate this Agreement in the event of a material breach of this Agreement
(other than for failure of payment to which Section 12.1(a) shall apply) by the
other Party upon not less than 30 days prior written notice to such breaching
Party unless such breach has been cured within 30 days of receipt of such notice
by such breaching Party.

 

 

(d)

Either Operator, on the one hand, or the Owners, on the other hand may terminate
this Agreement following 60 days prior written notice to the other Party if
there shall occur any transaction as a result of which Operator or its
Affiliates cease to own, directly or indirectly, at least 50% of the outstanding
equity interests in the general partner of Blueknight Energy Partners, L.P.

 

 

(e)

Either Operator, on the one hand, or the Owners, on the other hand may terminate
this Agreement, in its entirety or with respect to a portion of the applicable
Facility only, in accordance with the provisions of Section 10.3 or Section 12.1
of this Agreement.

 

 

15

--------------------------------------------------------------------------------

 

 

 

12.2     Survival. Each Party’s obligations under this Agreement shall end as of
the effective date of the termination of this Agreement in accordance with its
terms; provided, however, that each Party shall remain liable to the other
Parties hereunder with respect to (a) any obligations accruing under this
Agreement prior to the effective date of such termination, including any
indemnification obligations provided hereunder, or (b) as otherwise provided in
this Agreement. Notwithstanding anything in this Agreement to the contrary,
Article 11, this Section 12.2, Article 14, Article 18, and Article 20 shall
survive the expiration or termination of this Agreement.

 

Article 13.
INSURANCE

 

13.1     Owners’ Insurance. The Owners, at their sole cost and expense, shall
procure and maintain in full force and effect during the Term the following
types of insurance in the amounts indicated:

 

 

(a)

Commercial General Liability Insurance: Such insurance shall include coverage
for premises liability, personal & advertising injury, products and completed
operations liability, property damage and contractual liability insurance.
Coverage shall be on an “occurrence form” with limits of at least $5,000,000 per
occurrence (use of primary and excess limits to achieve the total required limit
is acceptable as long as all excess insurance follows form over the underlying).
The policy shall be endorsed to provide a waiver of subrogation in favor of
Operator.

 

 

(b)

The Owners shall maintain “all risk” or equivalent special cause of loss form
insurance on the Facilities, but not on Operator’s or Operator’s customer’s
personal property or inventory, for full replacement cost value.

 

13.2     Operator’s Insurance. Operator, at its sole cost and expense, shall
procure and maintain in full force and effect during the Term the following
types of insurance in the amounts indicated:

 

 

(a)

Commercial General Liability Insurance: Including coverage for premises
liability, personal and advertising injury, products and completed operations
liability, sudden and accidental pollution, property damage and contractual
liability insurance. Coverage shall be on an “occurrence form” with limits of at
least $5,000,000 per occurrence (use of primary and excess limits to achieve the
total required limit is acceptable as long as all excess insurance follows form
over the underlying). The policy(ies) shall be endorsed to name the Owners as
“additional insureds” and the coverages for the “additional insureds” shall be
primary and non-contributory before any other insurance or self-insurance,
including any deductible, maintained by or provided to the Owners. The
policy(ies) shall also be endorsed to provide a waiver of subrogation in favor
of the Owners.

 

 

16

--------------------------------------------------------------------------------

 

 

 

 

(b)

Automobile Liability Insurance: Applicable to all of the Operator’s owned,
leased, hired or non-owned vehicles with a combined single limit of at least
$1,000,000 for any one loss. The policy shall be endorsed to name the Owners as
“additional insureds” and this coverage shall be primary and non-contributory
before any other insurance or self-insurance, including any deductible,
maintained by or provided to the Owners. The policy shall also be endorsed to
provide a waiver of subrogation in favor of the Owners. If hauling Product, the
policy shall be endorsed with broadened pollution coverage using ISO
endorsements CA-99-48 and MCS-90.

 

 

(c)

Terminal Operators’ Legal Liability Insurance: The limits of which shall be at
least $5,000,000 per occurrence. The policy shall be endorsed to name the Owners
as “additional insureds” and this coverage shall be primary and non-contributory
before any other insurance or self-insurance, including any deductible,
maintained by or provided to the Owners.

 

 

(d)

Worker’s Compensation Insurance. The limits of which shall be in accordance with
the statutory requirements of the state or states in which the Facility is
located and the U.S. Longshore and Harbor Workers Act, as applicable, and
employer's liability insurance with minimum limits of $5,000,000.

 

13.3     Additional Insurance Requirements. With respect to the coverages
required pursuant to Sections 13.1 and 13.2 above:

 

 

(a)

Each insurance policy must be maintained with an insurance company having an
A.M. Best Financial Strength Rating of A-, VIII or higher.

 

 

(b)

Each Party shall cause the issuing insurance company to provide at least 30 days
prior written notice to the other Parties, as applicable, of any cancellation,
non-renewal, or reduction in coverage, terms or limits, except that 10 days’
notice shall apply in the case of cancellation for nonpayment of premium.

 

 

(c)

No less than five business days prior to the start of any work or services
performed for the Owners or prior to the Commencement Date of this Agreement
(whichever occurs first), each Party shall furnish to the other Parties, as
applicable, original certificates of insurance evidencing the insurance coverage
required of such Party pursuant to this Article 13. The certificates of
insurance shall show the other Parties, as applicable, as “certificate holders”
and “additional insureds” as required by the above insurance requirements using
the specific wording indicated and showing the primary and non-contributing
coverage. No later than the renewal date of any insurance policies required by
this Agreement, each Party shall supply the other Parties, as applicable, with
new, original certificates of insurance in compliance with the terms of this
Agreement.

 

 

17

--------------------------------------------------------------------------------

 

 

 

 

(d)

Each of Owner and Operator (“Releasing Party”) hereby releases the other
(“Released Party”) from any liability which the Released Party would, but for
this paragraph, have had to the Releasing Party arising out of or in connection
with (i) any damage to the property of Releasing Party at any Facility which is
or would be covered by a special causes of loss form of property insurance with
no deductible in the state in which such Facility is located, regardless of
whether or not such coverage is actually being carried by the Releasing Party;
(ii) any loss which is covered by the applicable Commercial General Liability
Insurance required by this Article 13, but solely to the extent of the amount
recovered under such insurance. Owner and Operator shall use reasonable efforts
to have their respective policies of insurance endorsed to contain a waiver of
subrogation provision incorporating the foregoing and providing that the
insurance shall not be invalidated by the insured’s written waiver prior to a
loss of any or all right of recovery against any Party for any insured loss.

 

13.4     Contractor/Access Insurance.

 

 

(a)

Operator shall require any Third Parties engaged in work associated with the
provision of the O&M Services hereunder to enter into a written services
agreement related to the provision of any such work. Such services agreement
between Operator and such Third Party shall include requirements for
indemnification and insurance that is, in each case, reasonably acceptable to
the Owners.

 

 

(b)

Operator shall require any Third Parties accessing the Facilities with respect
to the delivery and/or receipt of Product to enter into a written access
agreement and carry insurance that is, in each case, reasonably acceptable to
the Owners.

 

Article 14.
CONFIDENTIALITY

 

14.1     Confidential Information. The term “Confidential Information” means all
nonpublic information, including technical information, trade or business
secrets, or the like, disclosed by either Party to the other Party in carrying
out the terms and purpose of this Agreement, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including without
limitation written or printed documents, email correspondence and attachments,
electronic files, and computer disks, whether machine or user readable).
“Confidential Information” includes, without limitation, information relating to
a Party’s research, development, trade secrets or business affairs that the
Party treats as confidential. The Parties acknowledge and agree that any and all
information regarding this Agreement, including without limitation the terms and
conditions of this Agreement, shall be deemed to be Confidential Information.
The term “Receiving Party” means a Party that receives Confidential Information
of another Party (“Disclosing Party”).

 

 

18

--------------------------------------------------------------------------------

 

 

 

14.2     Restrictions on Disclosure. Subject to the terms of this Section 14.2,
the Receiving Party shall maintain in confidence the Confidential Information so
received and will not use such information, except to the extent permitted under
this Agreement, to the detriment of the Disclosing Party, until such time as the
Confidential Information so received enters the public domain other than by the
act or omission of the Receiving Party. A Receiving Party shall limit disclosure
of the Disclosing Party’s Confidential Information to those of its employees,
subcontractors, attorneys, agents and consultants with a need to know the
Confidential Information, subject to a nondisclosure obligation comparable in
scope to this Article 14. Each Party shall protect the other Party’s
Confidential Information using the same degree of care (but no less than a
reasonable degree of care) that it uses to protect its own Confidential
Information. The obligations imposed by this Article 14 shall be unlimited in
duration; provided, however, that such obligations shall not apply to any
Confidential Information that: (i) is or becomes publicly known through no fault
of the Receiving Party; (ii) is developed independently by the Receiving Party
prior to the date of disclosure; (iii) is rightfully obtained by the Receiving
Party from a Third Party entitled to disclose the information without
confidentiality restrictions or (iv) the disclosure of which is required by
Applicable Law, regulation, a court or other Governmental Authority; provided,
further, that for disclosure made pursuant to clause (iv), the Receiving Party
shall promptly notify the Disclosing Party of the disclosure requirement prior
to disclosure and cooperate with the Disclosing Party (at the latter’s expense
and at its request) to resist or limit the disclosure.

 

14.3     Injunctive Relief. Each Party acknowledges and agrees that a breach or
threatened breach of the confidentiality obligations set forth herein will
result in immediate and irreparable damage to the Disclosing Party for which
there is no adequate remedy at law, and, in such event, the applicable
Disclosing Party may seek appropriate injunctive relief, without the necessity
of posting bond or other security. Any Disclosing Party’s pursuit of any remedy
will not constitute a waiver of any other right or remedy available under this
Agreement or under Applicable Law.

 

Article 15.
NOTICES

 

15.1     Notices. Any notice required under this Agreement must be in writing
and will be deemed received when actually received and delivered by (i) United
States mail, certified or registered, return receipt requested, (ii) confirmed
overnight courier service, (iii) confirmed facsimile transmission properly
addressed or transmitted to the address of the Party indicated in below or to
such other address or facsimile number as one Party shall provide to the other
Party in accordance with this provision, or (iv) email which shall be deemed
duly given immediately if sent during normal business hours, or the next day if
sent after business hours. Unless provided otherwise herein, all statements,
payments and other documents to be delivered pursuant to this Agreement shall
also be delivered to the address of the Party indicated in below.

 

If to the Owners:

 

c/o BKEP Materials, L.L.C.

Attn: Chief Operating Officer

6060 American Plaza Suite 600

Tulsa, Oklahoma 74135

 

 

19

--------------------------------------------------------------------------------

 

 

 

Facsimile: (918) 237-4000

Email: jspeer@bkep.com

 

If to Operator:

 

Ergon Asphalt & Emulsions, Inc.

Post Office Drawer 1639 (39215-1639) (Mailing)

2829 Lakeland Drive     (Physical)

Jackson, Mississippi 39232

Attn: Mr. J. Baxter Burns, II, President

Telephone: (601) 933-3000

 

With a copy to (which shall not constitute notice):

 

Watson Jones PLLC

P.O. Box 23546 (39225-3546) (Mailing)

2829 Lakeland Drive Suite 1502 (Physical)

Jackson, Mississippi 39232

Attn: J. Kevin Watson

Email: kwatson@wjpllc.com

 

15.2     Operational Contacts. Exhibit C lists the contacts between the Parties
as it pertains to operations, maintenance, measurement, engineering, and
emergency situations.

 

Article 16.
NO WAIVER, CUMULATIVE REMEDIES

 

16.1     No Waiver. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision under
this Agreement shall not operate or be construed as a waiver of any other breach
of that provision under this Agreement, whether of a like kind or different
nature.

 

16.2     Cumulative Remedies. Each and every right granted to the Parties under
this Agreement or allowed to the Parties by law or equity and not limited by the
express terms of this Agreement, shall be cumulative and may be exercised from
time to time in accordance with the terms thereof and Applicable Law.

 

Article 17.
ASSIGNMENT

 

17.1     Successors and Assigns. No Party may assign this Agreement, in whole or
in part, except with the prior written approval of the other Parties, which
approval shall not be unreasonably withheld, delayed or conditioned; provided,
however, that any Owner may assign, without the prior written consent of
Operator, part or all of its rights and obligations hereunder to one or more
subsidiaries that are directly or indirectly wholly-owned by such Owner or to
any Person that purchases or is otherwise a successor-in-interest to such
Owner’s right, title and interest in any applicable Facility; provided, further,
that Operator may (i) with the prior written consent

 

 

20

--------------------------------------------------------------------------------

 

 

 

of the Owners (which shall not be unreasonably withheld), assign all of its
rights and obligations hereunder to any Person which purchases or is otherwise a
successor-in-interest to Operator, provided such Person assumes in writing the
obligations of Operator under this Agreement, and (ii) assign in part only its
right to receive the O&M Services hereunder to any Person, (A) that is an
Affiliate of Operator (which such assignment shall not require the prior written
consent of any Owner), or (B) that is not an Affiliate of Operator (which such
assignment shall require the prior written consent of the Owners, which shall
not be unreasonably withheld), provided that Operator shall act as the sole
agent for any such Person described in this clause (ii) for all purposes under
this Agreement, including making any representations and warranties of Operator
on behalf of such Person, and the Owners shall have no recourse against such
Person described in this clause (ii) and shall look solely to Operator for
performance of the obligations of Operator hereunder. No such assignment by
Operator of its rights or obligations hereunder shall relieve Operator of any of
its obligations hereunder, including payment obligations.

 

Article 18.
RECORDS AND AUDIT RIGHTS

 

18.1     Records. Each Party will maintain a true and correct set of records
pertaining to its performance of this Agreement and will retain copies of all
such records for a period of not less than two years following termination or
cancellation of this Agreement. Upon reasonable prior notice, a Party or its
authorized representative may, at its sole cost, during the Term of this
Agreement and thereafter during the aforesaid two-year period, inspect such
records of the other Party during normal business hours at the other Party’s
place of business. Unless a Party has taken written exception to a statement or
invoice within 12 Months following the end of the calendar year in which the
statement or invoice is delivered, the statement or invoice shall be
conclusively presumed to be true and correct.

 

18.2     Audit. Without limiting the Owner’s ability to access the Facilities as
set forth in Section 5.5, at the Owners’ expense, during Operator’s normal
business hours and upon reasonable notice to Operator, Owner shall be permitted
to, (i) to make periodic inspections of all operation and maintenance records
with respect to the Facilities and (ii) to conduct audits of any pertinent books
and records, including those related to the provision of the O&M Services,
including with respect to receipts, deliveries, inventory in storage, regulatory
compliance and throughput and inventories of Product.

 

Article 19.
CHANGES IN LAW

 

If at any time during the Term of this Agreement any new law, ordinance, order,
rule, or regulation (collectively, “New Law”) is in effect or is enacted,
promulgated or issued by any Governmental Authority that increases, in any
material respect, Operator’s actual costs or expenses incurred in providing the
Base O&M Services (“Increased Costs”), Operator shall give the Owners prompt
written notice of any such New Law, the associated Increased Costs and the
anticipated increase to the Monthly Fee and Operator shall have the right to
adjust the Monthly Fee to account for such Increased Costs. If the Owners
determine that they do not want to incur such Increased Costs, then the Owners
shall be excused from paying such costs if the Owners (a) cease operations at
the Facilities (or cease those operations that require such Increased Costs),
and (b) continue to pay all other applicable fees payable to Operator under this
Agreement. If the foregoing conditions are not satisfied, then the Owners shall
be responsible for such Increased Costs and Operator shall have the right to
increase the Monthly Fee to include such Increased Costs.

 

 

21

--------------------------------------------------------------------------------

 

 

 

Article 20.
MISCELLANEOUS

 

20.1     Headings. The headings of the sections and subsections of this
Agreement are for convenience only and shall not be used in the interpretation
of this Agreement.

 

20.2     Amendment and Waiver. This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties. No waiver or failure of enforcement
by any Party of any default by any other Party in the performance of any
provision, condition or requirement herein shall be deemed to be a waiver of, or
in any manner a release of the defaulting Party from, performance of any other
provision, condition or requirement herein, nor deemed to be a waiver of, or in
any manner a release of the defaulting Party from, future performance of the
same provision, condition or requirement; nor shall any delay or omission of any
non-defaulting Party to exercise any right hereunder in any manner impair the
exercise of any such right or any like right accruing to it thereafter.

 

20.3     Severability. Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of the prohibition or lack of enforceability without
invalidating the remaining provisions of this Agreement, or affect the validity
or enforceability of those provisions in another jurisdiction or the validity or
enforceability of this Agreement as a whole.

 

20.4     Entire Agreement and Conflict with Attachments. This Agreement
(including Exhibits) contains the entire and exclusive agreement between the
Parties with respect to the subject matter hereof, and there are no other
promises, representations, or warranties affecting it. The terms of this
Agreement may not be contradicted, explained or supplanted by any usage of
trade, course of dealing or course of performance and any other representation,
promise, statement or warranty made by either Party or their agents that differs
in any way from the terms contained herein will be given no force or effect. In
the case of any conflict between the body of this Agreement and any of its
Attachments, the terms contained in the Attachments will govern.

 

20.5     Governing Law and Jurisdiction. This Agreement will be construed and
governed by the laws of the State of Oklahoma except the choice of law rules of
that State that may require the application of the laws of another jurisdiction.
Exclusive jurisdiction and venue is agreed to be the state or federal courts
within the State of Oklahoma. The Parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or any proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

 

22

--------------------------------------------------------------------------------

 

 

 

20.6     Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties hereto will use commercially reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary under applicable laws and regulations to consummate the
transactions contemplated by this Agreement.

 

20.7     No Third-Party Beneficiaries. Except as provided in Article 11, nothing
contained in this Agreement, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including any limited partners
of Blueknight Energy Partners, L.P.) other than the Parties hereto and their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.

 

20.8     No Strict Construction. The Parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.

 

20.9     No Representations. No promise, representation or inducement has been
made by either Party that is not embodied in this Agreement, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

 

20.10     Time of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative, effective as of the Effective Date.

 

OWNERS:

   

BKEP MATERIALS, L.L.C.

   

By:

/s/ D. Andrew Woodward  

Name:D. Andrew Woodward

 

Title: CEO

 

Date Signed: August 4, 2020

 

 

BKEP ASPHALT, L.L.C.

   

By:

/s/ D. Andrew Woodward  

Name: D. Andrew Woodward

 

Title: CEO

 

Date Signed: August 4, 2020

 

 

BKEP TERMINALLING, L.L.C.

   

By:

/s/ D. Andrew Woodward  

Name: D. Andrew Woodward

 

Title: CEO

 

Date Signed: August 4, 2020

 

OPERATOR:

   

ERGON ASPHALT & EMULSIONS, INC.

   

By:

/s/ J. Baxter Burns, II  

Name: J. Baxter Burns, II

 

Title: President

 

Date Signed: August 4, 2020

 

 

24

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

DESCRIPTION OF BASE O&M SERVICES

 

The Base O&M Services shall include the following, which may be amended and
updated from time to time by written agreement of the Parties. Notwithstanding
anything herein to the contrary, Operator shall provide those routine services
requested by the Owners as may be necessary to provide services to the Owners’
customers under its customer contracts for terminalling and storage services at
the Facilities.

 

Part I:

 

In addition to the services and obligations set forth in the body of the
Agreement, Operator will provide the following services, in accordance with the
terms and conditions of the Agreement, as part of the Monthly Fee.

 

1.

Receive and unload all Product delivered to each Facility and confirm that such
Product meets all specifications as set forth in Part II of this Exhibit A.

 

2.

Handle, process, blend and store Product in accordance with the instructions,
formulations and specifications provided to Operator by the Owners or the
Owners’ customers, as such may be updated from time to time.

 

3.

Redeliver Product into tank trucks, rail cars, barges, or vessels, as directed
by the Owners or the Owners’ customers.

 

4.

Provide all pumping and heating of Product necessary for proper performance of
each of the foregoing services, including provision of heating adequate to
maintain the temperature of Product normally used at each Facility as requested
by the Owners or the Owners’ customers.

 

5.

Prepare all tank or vessel gauging reports, bills of lading and other shipping
papers and deliver copies thereof to the Owners on a daily basis.

 

6.

Keep records and accounts and make reports relating to Product received in
storage, withdrawn from storage and loaded into vessels from each Facility.

 

7.

Maintain the Facilities in good working order at all times, including records of
all maintenance and repairs performed and make such records available to Owner.

 

8.

Provide all of the Base O&M Services in compliance with Applicable Law and in
accordance with generally accepted terminalling practices.

 

9.

Measurement Practices: Operator will comply with the following procedures and
requirements with respect to the measurement of Product.

 

 

A.

Measurement of Storage Quantities. Quantities of Product in storage at any time
at each Facility shall be determined by gauges of the Storage Tank(s) or by
count at such Facility. The Owners and Owners’ customer shall have the right to
witness or cause a representative to witness the gauging or counting.

 

 

Exhibit A

--------------------------------------------------------------------------------

 

 

 

 

B.

Measurement at Delivery. Provide transport drivers with bills of lading on
behalf of the applicable Owner or such Owner’s customer which shall include the
quantity (by weight) of the Product, the Product type and the destination of the
Product as determined by the applicable Owner or such Owner’s customer, and on a
form approved by or provided to Operator by the applicable Owner or Owner’s
customer. The bill of lading will be the official document verifying the
quantity (by weight) of Product, delivered to the applicable Owner or such
Owner’s customer. Each bill of lading shall name the applicable Owner or such
Owner’s customer as the Person delivering the goods for shipment and the
applicable Owner or such Owner’s customer will be the DOT shipper of record for
all shipments.

 

10.

Reporting and Response Obligation. If a release of Product occurs at any
Facility or with respect to the provision of the Services hereunder (whether at
the Facility or otherwise), Operator shall make all release notifications and
reports that are legally required and shall also provide the applicable Owner
and Owner’s customer with written notice of such legally required release
notifications and reports within three business days of making such
notifications and reports. Operator shall be responsible at its sole cost and
expense, for the performance of any and all response actions required to address
such releases at such Facility.

 

11.

Managing those capital projects which Owner and Operator agree that Operator
will manage in accordance with the Agreement, including any Additional Capital
Maintenance Projects and Discretionary Capital Projects, as necessary.

 

Part II:

 

Specifications: Product formulations will be supplied by the applicable Owner or
the applicable Owner’s customer. The applicable Owner or the applicable Owner’s
customer agrees that the quality control programs and state agency plans in
effect on the Commencement Date will be utilized in the blending and processing
of Products at the Facilities. The applicable Owner and the applicable Owner’s
customer will have the right from time to time at their discretion to modify the
quality control programs and state agency plans to meet their needs, to the
extent such modifications are consistent with the capabilities and available
equipment at the Facilities. If any Product delivered or produced hereunder
fails to meet the specifications provided by the applicable Owner or the
applicable Owner’s customer pursuant to this Exhibit A, Part II, Operator shall
cease shipment of such Product and await further instructions from the
applicable Owner or the Owner’s customer regarding such non-conformity.

 

 

 

2

--------------------------------------------------------------------------------

 

 

EXHIBIT B
FEE ADJUSTMENTS

 

Except as set forth below, with respect to all Facilities other than the 2016
Terminals, all fees will escalate beginning January 1, 2021 and on every January
1st thereafter during the Term such that the prior calendar year’s fee is
multiplied by the positive percentage change, if any, in the Consumer Price
Index - All Urban Consumers - all items less food and energy (U.S. city average
base 1982-84 = 100) (“CPI”), as published by the Bureau of Labor Statistics of
the United States Department of Labor, for the last two calendar years for which
data is available based on the average of the monthly CPI data for November to
October of the most current calendar year available compared to the same months
of the prior calendar year (“CPI Adjustment”).

 

Such CPI Adjustment will apply with respect to the 2016 Terminals beginning
January 1, 2022 and on every January 1st thereafter during the Term.

 

For the purposes of this Exhibit B, the “2016 Terminals” shall mean those
Facilities located at the following locations:

 

●     Wolcott, KS

●     Ennis, TX

●     Chandler, AZ

●     Mt. Pleasant, TX

●     Pleasanton, TX

●     Birmingport, AL

●     Nashville, TN

●     Yellow Creek, MS

 

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT C

OPERATIONAL CONTACT INFORMATION

 

OPERATOR:

 

Ergon Asphalt & Emulsions, Inc.
Post Office Drawer 1639 (39215-1639) (Mailing)
2829 Lakeland Drive (Physical)
Jackson, Mississippi 39232
Attn: Mr. Steve Adams, Sr. Vice President - Operations
Telephone: (601) 933-3000
Email: steve.adams@ergon.com

 

OWNERS:

 

c/o BKEP Materials, L.L.C.
Attn: Chief Operating Officer
6060 American Plaza Suite 600
Tulsa, Oklahoma 74135
Facsimile: (918) 237-4000
Email: jspeer@bkep.com

 

 

Exhibit C

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FACILITIES

 

 

 

Location

State

Ardmore

OK

Austin

TX

Catoosa

OK

Dodge City

KS

El Dorado

KS

Garden City

CA

Halstead

KS

Lawton

OK

Little Rock

AR

Memphis

TN

Parsons

TN

Salina

KS

Fontana

CA

Las Vegas

NV

Ennis

TX

Mt. Pleasant

TX

Pleasanton

TX

Yellow Creek

MS

Nashville

TN

Birmingport

AL

Chandler

AZ

Wolcott

KS

 

 

 

Exhibit D

--------------------------------------------------------------------------------

 

 

EXHIBIT E

REGULATORY APPROVALS

 

[To Come]

 

 

Exhibit E

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT F

REPORTS

 

 

 

1.

Incident Report. Within 24 hours of the occurrence of an incident, Operator will
notify the Owners orally or by electronic communication of any non-routine
operation or maintenance incident Operator deems to be of importance with
respect to the Facilities or the O&M Services and will provide written notice
thereof in accordance with Article 18 hereof within three Business Days of the
occurrence of such incident. Operator will update the Owners, as appropriate, on
any actions taken with respect to any such incident.

 

 

2.

Monthly Report. Within fifteen days after the end of each calendar month,
Operator shall deliver to the Owners a schedule showing the amount of all
Product by type delivered from each Facility. In addition, such report shall
specifically identify the throughput at each Facility by asphalt cement,
emulsions, modified emulsions, modified asphalt cement, interplant transfers.

 

 

3.

Quarterly Report. Within 30 days after the end of each calendar quarter,
Operator shall deliver to the Owners a certification, signed by an authorized
officer of Operator, that Operator has paid all taxes and utility payments for
the prior quarter and that Operator has otherwise kept the Facilities free of
all mortgages, deeds of trust, leases, subleases, easements, servitudes, and
other encumbrances of any kind or nature except as have been agreed or approved
by the Owners in advance.

 

 

 

 

Exhibit F

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT G

MONTHLY FEE

 

 

Location

State

Monthly Fee

Ardmore

OK

$ [***] 

Austin

TX

$ [***]

Catoosa

OK

$ [***]

Dodge City

KS

$ [***]

El Dorado

KS

$ [***]

Garden City

CA

$ [***]

Halstead

KS

$ [***]

Lawton

OK

$ [***]

Little Rock

AR

$ [***]

Memphis

TN

$ [***]

Parsons

TN

$ [***]

Salina

KS

$ [***]

Fontana

CA

$ [***]

Las Vegas

NV

$ [***]

Ennis

TX

$ [***]

Mt. Pleasant

TX

$ [***]

Pleasanton

TX

$ [***]

Yellow Creek

MS

$ [***]

Nashville

TN

$ [***]

Birmingport

AL

$ [***]

Chandler

AZ

$ [***]

Wolcott

KS

$ [***]

 

 

 

Exhibit G

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

REQUEST FOR EXPENDITURE

 

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

Exhibit H

--------------------------------------------------------------------------------

 

[e1.jpg]

Request for Expenditure

 

TO BE COMPLETED BY OPERATOR

 

 

 

 

 

 

Date:

 

 

 

Project #:

 

Company Name:  

 

Location:

 

State:

 

Plant Contact Name:

 

Contact #:

 

Project Name:

 

Description of Request:  (Attach document if needed)

 

Root Cause Analysis / Justification:

 

 

 

 

 

 

 

 

 

 

 

Process:

☐ EMULSION

☐ PMAC

☐ STORAGE (BASE / FINISH)

☐ LOADING / UNLOADING

☐ BOILERS / HEATERS / EXCHANGERS

☐ SITE / GENERAL

☐ INSTRUMENTATION (METERS / GAUGES / ELECTRIC)

☐ PIPE and VALVES

☐ AUTOMATION

☐ OTHER (EXPLAIN)

 

      Justification Type:

☐ REPLACEMENT of LIKE KIND

☐ FIX / REPAIR

☐ PREVENTATIVE / PLANNED MAINTENANCE

☐ EH&S

☐ EXPANSION or NEW PROCESS

☐ UPGRADE

☐ OTHER (EXPLAIN)

 

Estimated

Cost:

Labor/Materials:

 $     

                    -

Cost Estimate Source: 

☐ CONTRACTOR QUOTE

☐ WORK PERFORMED WITHIN THE LAST YEAR

☐ ESTIMATE / GUESS

Tax:  $     -    Sub-Total   $      -   

Less Deductible:

 $     

-

Project Start Date: 

00/00/00

 

Total Project Cost:

 $     

-

Project Completion Date: 

00/00/00

 

 

Operator Approval Distribution

Name

Approval Signature

Approval Date

Project Initiator

 

 

 

 

Operator Approval 

 

 

 

 

Owner Approval 

 

 

 

 

 

 

 

 

 

 

 

Date Received: 

 

BKEP Approved Amount:

 

 

 

 

 

 

 

 

 

Date Approved: 

 

No Funds Requested:

 

 

 

 

 

 

 

 

 

Name

Approval Signature

Approval Date

Operations

 

 

 

 

Project Engineer

 

 

 

 

Engineering Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* ALL EQUIPMENT AND TECHNOLOGY INSTALLED AND WORK PERFORMED RELATED TO TO THIS
RFE WILL REMAIN WITH THE  BKEP OWNED FACILITY AT THE END OF THE LESSEE'S TERM

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

ASSET ADDITION AND CAPITAL EXPENDITURE REQUEST FORM

 

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit I

--------------------------------------------------------------------------------

 

 

[e1.jpg]

Asset Addition and Capital Expense Request

 

TO BE COMPLETED BY OWNER

           

Date:

 

   

Project #:

 

Company Name:  

 

Location:

 

State:

 

Plant Contact Name:

 

Contact #:

 

Project Name:

 

Scope of Work: (Attach documents as needed)

                       

Required Project Information:

☐ EH&S PLAN

☐ SITE DRAWINGS

☐ DESIGN CRITERIA

☐ PHOTOS (BEFORE & AFTER)

☐ CONSTRUCTION VERIFICATION FORM (WHEN COMPLETE)

☐ ASSET EQUIPMENT DRAWINGS

 

Asset Information

☐ ASSET TO PERMANENTLY REMAIN WITH PLANT AT END OF LEASE

☐ ASSET TO BE REMOVED AT END OF LEASE AT LESSEE'S COST

☐ ASSET MAY BE PURCHASED BY LESSOR AT AN AGREEABLE VALUE AT END OF LEASE. 
ASSETS NOT PURCHASED BY LESSOR AT AGREEABLE VALUE SHALL BE REMOVED BY LESSEE AT
LESSEE'S COST.

☐ LESSEE TO MAINTAIN ASSET

☐ LESSOR TO MAINTAIN ASSET

 

 

Project Start Date:

01/00/00

Project Completion Date:

01/01/00

     

 

Customer Approval Distribution

Name

Approval Signature

Approval Date

Project Initiator

 

 

   

Operator Approval 

 

   

Owner Approval 

 

                                         

Name

Approval Signature

Approval Date

Operations

 

   

Project Engineer

 

   

Senior

Management

                       

 

INSTRUCTIONS:  USE THIS FORM FOR ALL PROJECTS WHERE the proposed work or asset
addition changes the existing system or process but does not meet the criteria
for BKEP funding use the AA form.

 

 

 